Citation Nr: 1231531	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to September 1993, March 2003 to February 2004, and February 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  

This appeal has twice previously been remanded by the Board for additional development.  In August 2009 and October 2010, VA examinations, to include medical opinions on the etiology of hearing loss, were requested.  Most recently, in March 2012, the Board referred the matter to a VA medical expert to obtain an adequate nexus opinion.  That opinion, to include an April 2012 report and a May 2012 clarification, is now associated with the claims file; the Veteran was so informed, and has declined to submit additional evidence.

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO, in December 2007; he withdrew that request in January 2008.

The question of reopening a previously denied claim of service connection for tinnitus was raised by the Veteran in November 2011 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right ear sensorineural hearing loss disability was first manifested within one year of the Veteran's November 2005 separation from service.

2.  Left ear hearing loss is at least as likely as not caused or aggravated by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A Veteran is presumed sound on entry into service, except for those conditions noted on examination for entry. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  No hearing loss disability was noted on the Veteran's April 1986 examination for entry into his initial period of active duty; examinations for his other two periods of service are not of record.  

The Board recognizes that puretone thresholds at 6000 Hz were elevated, and there was an isolated threshold of 35 decibels at 4000 Hz on the left, but none of these results meet the standards for a finding of current hearing disability for VA purposes.  A hearing loss disability exists for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  6000 and 8000 Hz are not considered, and the 4000 Hz result is less than 40.  Moreover, the 2012 VA medical examiner found that clear and unmistakable evidence established that no disability existed prior to the initial entry into service.  Accordingly, the Veteran is presumed sound.  

As the analysis for each ear differs in material aspects, they are analyzed separately.  With respect to both ears, however, the evidence of record amply demonstrates that the Veteran was exposed to acoustic trauma in service.  During each of his active duty periods, he served as a jet engine technician, and was exposed to jet noise as a routine part of his job.  The Veteran was also employed between active duty periods as a jet engine technician by the Federal government, servicing military aircraft.

	Right Ear

VA and private examiners have uniformly diagnosed sensorineural hearing loss of the right ear.  Sensorineural hearing loss is considered an organic disease of the nervous system, and is therefore subject to presumptive service connection if the condition is manifested within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has separated from active duty on three occasions, in September 1993, February 2004, and November 2005.  Each term of service exceeded 90 days and included a period of wartime service, and hence the presumptive service connection provisions are applicable to each period.

In May 2006, two audiometric tests were administered to the Veteran.  These showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
55
LEFT
15
5
0
20
50


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
0
-10
0
45
LEFT
5
0
-5
10
45

Both tests show a puretone threshold in excess of 40 decibels at 4000 Hz; these tests mark the first time the Veteran met the criteria for a finding of a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As the Veteran was most recently separated from service in November 2005, the first manifestation of right ear sensorineural hearing loss disability was within the first post-service year.  Service connection on a presumptive basis is therefore warranted.

The presumption is rebuttable, if a preponderance of the evidence establishes that the disease was not incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Such evidence does not exist in this case.  The November 2009 and November 2010 examiners opined that the Veteran was not sound on entry into service, and their opinions, that hearing loss was therefore not caused by service, are based on inaccurate factual bases and entitled to no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  With regard to the 2012 expert opinion, the examiner addressed only the left ear.  The presumption is not rebutted.

	Left Ear

The diagnosed left ear hearing loss disability, in contrast, was first manifested in October 2000, when a puretone threshold of 40 decibels was registered at 4000 Hz.  This is beyond the one year presumptive period applicable to the Veteran's first period of active duty, which ended in September 1993, and prior to the start of the Veteran's second period of active duty service in March 2003.  With regard to the left ear, the Veteran cannot benefit from the application of presumptive service connection.  38 C.F.R. § 3.307.

He may still establish service connection on a direct basis, however.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The evidence here establishes that it is at least as likely as not in-service noise exposure contributed to the current degree of left ear hearing loss.  

As was noted above, the November 2009 and November 2010 examiners opined that the Veteran was not sound on entry into service, and their opinions, that hearing loss was therefore not caused by service, are based on inaccurate factual bases and entitled to no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Both examiners also indicated that there was no significant or permanent upward shift in puretone thresholds during the Veteran's periods of active duty service, and hence aggravation by service was not shown.  However, these opinions, as well as that of the 2012 VA expert reviewer, looked at the periods of service in isolation, and did not consider the advancement in puretone thresholds demonstrated between the initial entry in 1986 and the final separation in 2005.  While the doctors fairly and accurately report that from the start to finish of each period there was no significant shift, they failed to address the overall upward shift, particularly at 4000 Hz, which increased in a consistent pattern by 10 to 15 decibels.


The Veteran and his wife have competently and credibly reported that hearing difficulties began soon after the Veteran's initial deployment in 1987, and continued to progress throughout service.  A layperson is competent to report symptoms that are experienced at any time because this requires only personal knowledge as it comes through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  A layperson may not be competent to diagnose a hearing loss disability for VA purposes, but a layperson can describe the effects thereof.  There is no basis in the record upon which to question the credibility of the Veteran or his wife.

Moreover, a treating doctor in 2007 opined that the Veteran's asymmetric hearing loss was likely related to longtime military noise exposure.  The opinion considered not only the current civilian exposure, but also the in-service exposure over the Veteran's "lifetime."

Over the entirety of the Veteran's service, he was exposed to high levels of noise from jet engines.  He was exposed to such noise between periods of active duty, as well as during brief periods of inactive duty as a Reservist or Guardsman.  It is impossible to separate the service-connected noise from nonservice-connected noise, just as it is not possible to separate out the effects of one period of service from the cumulative impact of the excessive noise exposure.

The evidence of record establishes long term in-service noise exposure, as well as the appearance of hearing problems soon after such exposure began.  The lay and medical evidence of record show progressive worsening of hearing impairment over the years.  While it is clear that noise exposure outside of military service played some role, perhaps a major role, in the development of current hearing loss, the evidence also demonstrates the equal likelihood that such loss has been contributed to by noise exposure on active duty.  Resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


